PER CURIAM:
James C. Platts, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Platts v. O’Brien, No. 5:13-cv-00061-FPS-DJJ, 2013 WL 4785987 (N.D.W.Va. Sept. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.